Exhibit 10.4

   

Compensation of Directors

 

Compensation of members of the board of directors of Gyrodyne, LLC is structured
as a flat annual fee payable monthly. The annual director fee payable to each
director is $42,000 per year (which includes attendance at board meetings and
committee meetings). In addition, the Chairman also receives a fee equal to
$78,000 per year for total compensation of $120,000 per year. Directors are
entitled to be reimbursed for travel and other expenses related to company
business.